IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-21-00073-CV

                IN THE INTEREST OF K.H. AND J.W., CHILDREN



                                  From the 77th District Court
                                   Limestone County, Texas
                                   Trial Court No. CPS-346-A


                                 MEMORANDUM OPINION


         Julie W. 1 appeals from a judgment that terminated her parental rights to her

children, K.H. and J.W. Julie argues that the trial court abused its discretion by admitting

impermissible hearsay, that the evidence was factually insufficient for the trial court to

have found that she committed the three predicate acts upon which the termination was

granted, and that the evidence was factually insufficient for the trial court to have found

that she did not establish that her failure to complete her service plan was not due to any

fault of her own by a preponderance of the evidence. We affirm the judgment of the trial

court.



1We use an alias to refer to the mother of the children and other adult parties, and the initials of the children
to protect the identities of the children. TEX. R. APP. P. 9.8(b)(2).
                                              HEARSAY

        In her first issue, Julie argues that the trial court abused its discretion by admitting

testimony by K.H.'s caregiver regarding statements made by K.H. relating to drug use in

the home. The statements were admitted pursuant to Family Code Section 104.006 which

allows the admission of hearsay statements by child abuse victims in termination of

parental rights proceedings. See TEX. FAM. CODE ANN. § 104.006.

        Family Code Section 104.006 provides that, under certain circumstances, a

statement made by a child twelve years of age or younger that describes alleged abuse or

neglect against a child is admissible. The statute allows admission of such a statement,

providing: (1) the court finds the time, content, and circumstances of the statement

provide sufficient indications of the statement's reliability, and (2) the child testifies or is

available to testify at the proceeding in the court, or in any manner provided for by law,

or the court determines that the use of the statement in lieu of the child's testimony is

necessary to protect the welfare of the child. Id.

        In this proceeding, the Department was asking K.H.'s caregiver about statements

made by K.H. prior to her removal regarding why K.H. did not want to return home after

spending the Christmas holiday with the caregiver and her family. 2 When the

Department asked the caregiver what K.H. had told her, Julie objected on the basis of




2K.H. and her caregiver were indirectly related by family. K.H.'s cousin had been placed with the same
caregiver and K.H. would visit the caregiver's home occasionally prior to her removal by the Department.
The Department placed both K.H. and J.W. with the caregiver at the time of the removal from Julie's home.
In the Interest of K.H. and J.W., Children                                                         Page 2
hearsay. The State responded that the prior answers given by Julie established that the

statements would be reliable and admissible pursuant to Section 104.006. Julie responded

that "it doesn't meet the 104.16 [sic]." The trial court asked Julie's counsel why it did not

meet the requirements of Section 104.006 and Julie's counsel responded that "[y]ou can

make a statement about a child as far as abuse and neglect but we're going on about

things that are not necessarily abuse and neglect." The trial court sustained Julie's

objection "as far as things that would not be abuse and neglect." The trial court then made

findings that there were "indications of reliability" and that testifying was not in K.H.'s

best interest. Julie did not object to the trial court's findings regarding reliability or K.H.'s

failure to testify.

        The Department then asked the caregiver about statements K.H. had made

regarding her mother's drug use. The caregiver responded that K.H. said that they all had

to sleep together on a futon that had needles on it. Further, the caregiver testified:

        [t]hat there was a mirror covering the bathroom where they kept the drugs.
        And that [K.H.'s] grandmother, (name), kept her drugs rolled up in some
        sort of rag or something tucked in between the mattress and the frame of
        the futon and that [K.H.'s] mother kept her pipes and whatever else her
        drugs and stuff in a box in her bedroom. That [K.H.] has physically seen
        her mother do drugs—[grandmother] do drugs. And had physically seen
        [others in the residence] both shooting up with needles in their neck and in
        their arm and once in their foot.

        Julie did not object to this testimony. Next, the Department asked the caregiver if

K.H. "ever had to urinate for her mother for her mother [sic] to be able to be able [sic] to

pass her urine test?" and the caregiver answered that K.H. had told the investigator

In the Interest of K.H. and J.W., Children                                                Page 3
during the forensic interview that "she had to urinate in a cup for her mom and [others

in the home]." After the caregiver's answer, Julie objected on the basis that this did not

constitute abuse or neglect. The trial court overruled the objection. The caregiver then

continued without objection and stated that "[K.H.'s] mother had gotten mad at [K.H.]

because she failed one of her drug tests because it had become contaminated and it was

one that K.H.'s urine had been used." The Department then asked the caregiver if K.H.

had seen anything in the manner of drug distribution and the caregiver responded:

        [K.H.] said that she had been with her mother on several occasions while
        her mother was selling drugs and that her mom kept all the names and how
        much people owed them in a black book. And I believe this black book was
        also taken by the police department there in Limestone County. And that
        her mom would kind of hold her arm out the window. [K.H.] was very
        graphic and she showed exactly what she did. That they would actually be
        in the car—or there would be people coming to the home to get the drugs.

The caregiver was asked where J.W. was at this time and she responded that J.W. was at

home or in the car when this took place and that K.H. gave her a list of names. Julie did

not object to any of this testimony.

        On appeal, Julie argues that the statements were not reliable. However, as shown

above, the only complaint Julie raised regarding Section 104.006 was that the statements,

which had not been presented to the trial court at that stage, did not constitute statements

regarding abuse or neglect. Julie did not raise a complaint regarding the reliability of the

statements with the trial court and, therefore, has not preserved that issue for our review.

See TEX. R. APP. P. 33.1(a) (addressing preservation of error); In re L.M.I., 119 S.W.3d 707,

711 (Tex. 2003) (holding in parental rights termination case that due process argument
In the Interest of K.H. and J.W., Children                                             Page 4
that father was raising was not preserved for appellate review because it was not raised

in trial court); In re B.L.D., 113 S.W.3d 340, 352-55 (Tex. 2003) (discussing cases in which

courts have declined to review unpreserved error when constitutional rights are at stake

and holding, under circumstances of that case, "court of appeals must not retreat from

our error-preservation standards to review unpreserved charge error in parental rights

termination cases"). 3

        Julie also argues that the statement that K.H. was forced to urinate in a cup to use

for drug tests for Julie and others and that Julie got angry when she failed a drug test

using K.H.'s urine did not constitute abuse or neglect and was therefore inadmissible

pursuant to Section 104.006. To the degree that Julie complains of the answer about being

angry because she failed a test using K.H.'s urine, we find that this complaint was not

preserved because Julie did not object to its admission. The question and answer were

given after Julie's objection to the prior question regarding providing specimens was

overruled, but Julie did not ask for a running objection to this line of questioning. Because

Julie did not object to the response to this question, this portion of the issue has been

waived. See TEX. R. APP. P. 33.1(a).




3A substantial difficulty arises in our consideration of this issue because neither party offered any evidence
or proffer of what statements were made by K.H. that the Department was seeking to admit prior to the
trial court's ruling regarding admissibility pursuant to Section 104.006. The trial court did sustain the
hearsay objection in part, limiting the statements to those involving abuse or neglect of K.H., whatever they
were going to be. However, neither party complains of the trial court's ruling on this issue without knowing
what statements by K.H. to the caregiver were to be offered, we do not address the sufficiency of basis of
the trial court's findings pursuant to Section 104.006.

In the Interest of K.H. and J.W., Children                                                             Page 5
        Therefore, the only statement remaining for our consideration of this issue is the

statement that K.H. was forced to urinate in a cup to be used for Julie and other people's

drug tests. Even assuming this statement should not have been admitted, any error in its

admission was harmless. 4 To be entitled to reversal due to the erroneous admission of

evidence, an appellant must show that the error probably resulted in an improper

judgment. TEX. R. APP. P. 44.1(a); State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866,

870 (Tex. 2009). In making this determination, we review the entire record. Cent.

Expressway Sign Assocs., 302 S.W.3d at 870. The admission of the challenged evidence is

harmless if the evidence was cumulative or if the rest of the evidence was so one-sided

that the error likely made no difference in the judgment. Id. Because we find in the next

issue that the evidence, even without the statement, including Julie's ongoing drug use

before and after the removal of the children and her resultant incarceration, was factually

sufficient, we conclude that this is a case in which, even if there were error, "the rest of

the evidence was so one-sided that [any] error likely made no difference in the

judgment." Id. We overrule issue one.

                                        FACTUAL SUFFICIENCY

        In her second issue, Julie argues that the evidence was factually insufficient for the

trial court to have found that she "knowingly placed or knowingly allowed the child[ren]


4From the record the objection clearly appears to be untimely, but the question did not necessarily suggest
that the response would not be about conduct that could constitute abuse or neglect which the trial court
had determined was admissible. (See Footnote 3) Thus, rather than hold that the objection was waived
because it may have been untimely, we will address the harm, if any, that may have resulted from the
allegedly erroneous admission of the statement.
In the Interest of K.H. and J.W., Children                                                           Page 6
to remain in conditions or surroundings which endanger the physical or emotional well-

being of the child[ren]" pursuant to Section 161.001(b)(1)(D) or "engaged in conduct or

knowingly placed the child[ren] with persons who engaged in conduct which endangers

the physical or emotional well-being of the child[ren]" pursuant to Section

161.001(b)(1)(E) of the Family Code. See TEX. FAM. CODE §161.001(b)(1)(D) & (E). In her

third issue, Julie complains that the evidence was factually insufficient for the trial court

to have found that she "failed to comply with the provisions of a court order that

specifically established the actions necessary for the parent to obtain the return of the

child[ren]" pursuant to Section 161.001(b)(1)(O). See TEX. FAM. CODE §161.001(b)(1)(O).

STANDARD OF REVIEW

        In a factual-sufficiency review in a termination case, we must weigh disputed

evidence contrary to a finding against all the evidence in its favor. In re A.C., 560 S.W.3d

624, 631 (Tex. 2018). We consider whether the disputed evidence is such that a reasonable

factfinder could not have resolved it in the finding's favor. Id. The evidence is factually

insufficient if, in light of the entire record, the disputed evidence a reasonable factfinder

could not have credited in a finding's favor is so significant that the factfinder could not

have formed a firm belief or conviction that the finding is true. Id.

        In reviewing for factual sufficiency, however, we must be careful not to usurp the

factfinder's role. In re A.B., 437 S.W.3d 498, 503 (Tex. 2014). The factfinder is the sole

arbiter of witness credibility. In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009). In a bench trial,

the trial judge is the factfinder who weighs the evidence, resolves evidentiary conflicts,
In the Interest of K.H. and J.W., Children                                               Page 7
and evaluates the demeanor and credibility of witnesses. In re R.J., 579 S.W.3d 97, 117

(Tex. App.—Houston [1st Dist.] 2019, pet. denied). Because the trial judge saw the

witnesses firsthand, we must give him or her due deference, notwithstanding the

heightened factual-sufficiency standard. In re J.S., 584 S.W.3d 622, 634 (Tex. App.—

Houston [1st Dist.] 2019, no pet.).

        Because we are required to consider the sufficiency of the evidence pursuant to

Sections 161.001(b)(1)(D) or (E) if challenged, we will address one of those grounds first.

In re N.G., 577 S.W.3d 230, 235-36 (Tex. 2019). If the evidence is sufficient as to that ground,

it will not be necessary to address the other predicate grounds because sufficient evidence

as to only one ground in addition to the best interest finding is necessary to affirm a

termination judgment. 5 Id. at 232-33.

SECTION 161.001(B)(1)(E)

        Julie argues that the evidence was factually insufficient for the trial court to have

found that she committed the predicate act set forth in Section 161.001(b)(1)(E) of the

Family Code. Section 161.001(b)(1)(E) allows termination of parental rights if the trial

court finds by clear and convincing evidence that the parent "engaged in conduct or

knowingly placed the child[ren] with persons who engaged in conduct which endangers

the physical or emotional well-being of the child[ren]." TEX. FAM. CODE § 161.001(b)(1)(E).

"Endanger" means "to expose a child to loss or injury, or to jeopardize a child's emotional




5Julie has not challenged the sufficiency of the evidence relating to the best interest finding in this appeal.
In the Interest of K.H. and J.W., Children                                                               Page 8
or mental health." In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per curiam). An

endangerment finding often involves physical endangerment, but it is not necessary to

show that the parent's conduct was directed at the children or that the children suffered

actual injury. Tex. Dep't of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). "Rather,

the specific danger to the children's well-being may be inferred from the parent's

misconduct alone." Id. In our endangerment analysis pursuant to Section 161.001(b)(1)(E),

we may consider conduct both before and after the Department removed the children

from their parent. In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied). In general, a parent's conduct that subjects children to a life of uncertainty

and instability endangers the physical and emotional well-being of those children. Boyd,

727 S.W.2d at 531.

        A parent's continuing substance abuse can qualify as a voluntary, deliberate, and

conscious course of conduct endangering the child's well-being. In re J.O.A., 283 S.W.3d

at 345. A parent's drug use exposes the children to the possibility the parent may be

impaired or imprisoned and, thus, unable to take care of the children. Walker v. Tex. Dep't

of Family & Protective Servs., 312 S.W.3d 608, 617-18 (Tex. App.—Houston [1st Dist.] 2009,

pet. denied). A parent's continued drug use when the custody of her children is in

jeopardy supports a finding of endangerment. See In re S.R., 452 S.W.3d at 361-62. The

factfinder may give "great weight" to the "significant factor" of drug-related conduct. In

re L.G.R., 498 S.W.3d 195, 204 (Tex. App.—Houston [14th Dist.] 2016, pet. denied).



In the Interest of K.H. and J.W., Children                                            Page 9
        Further, a parent's criminal conduct, convictions, or imprisonment are relevant to

the question of whether she engaged in an endangering course of conduct. In re S.R., 452

S.W.3d at 360-61. Routinely subjecting children to the probability that the children will

be left alone because a parent is in jail endangers the children's physical and emotional

well-being. See In re S.M., 389 S.W.3d 483, 492 (Tex. App.—El Paso 2012, no pet.).

FACTS

        The Department received two referrals regarding drug use and distribution in the

trailer where K.H. and J.W. lived with Julie, their maternal grandmother, and their

maternal uncle. The children, ages 12 and 8 at the time of the removal, were asked about

the allegations regarding drug use and the condition of the home. K.H. told the

investigator that she believed all of the allegations regarding drug use were true. In her

forensic interview at a child advocacy center approximately three days after the removal,

K.H. reported that "there were needles all over the home" and that "her mother buys and

sells drugs." J.W. told the investigator that he did not believe all of the allegations but that

his maternal uncle had used drugs and needles.

        At the time of the removal, J.W. tested positive for methamphetamine and suffered

from withdrawals for approximately two to three weeks, after which he was angry and

depressed. He was later diagnosed with attention deficit disorder and severe bipolar

disorder in a psychological evaluation. The evaluator attributed the bipolar disorder to

years of exposure to methamphetamine, and J.W. was eventually placed in a residential

treatment center due to his issues where he remained at the time of the trial.
In the Interest of K.H. and J.W., Children                                              Page 10
        Julie admitted to using drugs off and on for many years and had relationships with

individuals who used and sold drugs. She also acknowledged that her relatives that had

lived with her and the children through the years were drug users as well. The first was

when K.H. was five months old and her paramour who was living with them was

arrested for and convicted of possession of methamphetamine. Two years later, the same

paramour who was still living with them was arrested for possession with the intent to

deliver and tampering with evidence and was subsequently sentenced to imprisonment.

After J.W.'s birth, Julie was in a relationship with another man, and they were living in

the trailer with her mother and the children. In 2017, Julie and the man were arrested

after methamphetamine was found in the trailer pursuant to a search warrant. In 2018,

Julie was charged with first degree possession of methamphetamine with the intent to

deliver and was ultimately placed on deferred adjudication community supervision for

ten years. Julie had continued using methamphetamine after her arrest and tested

positive on the day she was sentenced. The man was sentenced to ten years in prison.

        Julie submitted to drug testing by hair and urine two days after the removal of the

children, and both tests were positive for amphetamine and methamphetamine, and the

hair sample was positive for marijuana. Julie admitted that she knew that she had tested

positive and that it was a violation of her community supervision which could ultimately

result in her imprisonment.

        Julie admitted that Gene, one of her brothers, lived off and on in her mother's

trailer with all of them and that he was a methamphetamine user. Julie also admitted that
In the Interest of K.H. and J.W., Children                                          Page 11
Carl, another brother, lived in and out of the home at times and had been incarcerated

for drugs. She admitted that she and Gene were using methamphetamine but initially

denied that she had ever used it in her home. Julie later acknowledged that she used

drugs in her bedroom but denied that the children were home. She denied that needles

and pipes were around the home. When asked if she had sold drugs, Julie answered, "No,

not really, I mean, didn't sell them (inaudible)—I wasn't making nothing."

        Julie stated that she was unaware that J.W. was positive for methamphetamine

until she was told by the Department, and that she never saw him use methamphetamine

and did not believe that he had. She denied that J.W. had touched drug paraphernalia or

used methamphetamine because they did not use it in the home. Julie testified that she

believed that J.W. tested positive due to skin contact with other relatives.

        After the removal of the children, Julie tested positive in an analysis of her hair for

methamphetamine and amphetamine four times, and the levels of methamphetamine

quadrupled and the amount of amphetamine tripled in the results of those tests during

the proceedings. Julie testified that she continued using drugs "off and on" during this

time even though it could result in her imprisonment for 5 to 99 years or life and the loss

of her parental rights. She was arrested approximately four months prior to the final

hearing for violations of her community supervision. Her violations included an arrest in

March after the children's January removal and failed drug tests. Julie's sentence was

modified to require her to complete the Substance Abuse Felony Punishment (SAFP)

program, and she was due to complete the program approximately four months after the
In the Interest of K.H. and J.W., Children                                              Page 12
final trial but would have to go to a halfway house for two months after her release from

SAFP.

        K.H. told her caregiver that she had seen extensive drug use and distribution in

the home and with her mother as more specifically described in the first issue above. Julie

argues that we cannot consider those statements because they were inadmissible.

However, with the exception of the one statement, we did not find K.H.'s statements were

inadmissible and therefore, we consider all of them except for the statement regarding

providing urine samples in our factual sufficiency analysis. K.H. told the caregiver that

she was present and had observed her mother selling drugs, her mother and relatives

and paramours using drugs, how the drugs were stored in the house, and that she and

J.W. slept on a futon with needles on it.

        Julie testified and argues on appeal that K.H. made up her allegations because she

wanted to live with the caregiver, who also had custody of K.H.'s cousin, which renders

her statements unreliable. Julie continually denied that K.H. and J.W. were exposed to

drugs in the home.

        There was also testimony that the trailer was very dirty and that Julie's mother

was a hoarder. The Department was never allowed into the home, and the caregiver had

not gone beyond the doorway on her visits but observed that there were trash wrappers

and junk "everywhere," boxes stacked up, and holes in the wall that looked like someone

had punched it, and a smell of chemicals and burning electrical wire that was so strong

it burned her nose. The caregiver had visited the home three or four times in the two
In the Interest of K.H. and J.W., Children                                          Page 13
months prior to the removal of the children. The caregiver also had observed Julie's

mother and two other men coming out of a shed with one of them carrying a

methamphetamine pipe on two separate occasions, although Julie denied that they were

using drugs in the shed because it was full of junk and there was no room to use drugs

in there.

        Additionally, when K.H. visited the caregiver prior to the removal, she seemed

undernourished and underweight and had poor hygiene. After the removal, it was

discovered that K.H. had several medical and dental issues that had not been addressed,

including a hernia which required surgery, legs that are bowed-in which an orthopedic

specialist determined might be too late to correct due to the growth of K.H.'s bone plates,

a hole in her heart which requires the care of a cardiologist, and impacted teeth which

need to be surgically removed. Additionally, K.H. required counseling for her emotional

issues but was doing better over time.

        Julie argues that the evidence was factually insufficient because she denied that

the children had been exposed to drug use or that her drug use impacted the children.

Further, she correctly argues that drug use alone is insufficient to support a finding of an

endangering course of conduct. See In re L.C.L., 599 S.W.3d 79, 86 (Tex. App.—Houston

[14th Dist.] 2020, pet. denied) (en banc) (A parent's drug use alone, without proof of any

causal connection to endangering their children's welfare, is not enough to justify

terminating a parent-child relationship.). However, in L.C.L., the court noted the absence

of evidence of criminal charges related to the parent's drug use or "proof of threat of
In the Interest of K.H. and J.W., Children                                           Page 14
incarceration due to alleged drug use." Id. at 84-85. That is not the situation we have in

this proceeding as Julie has been convicted and incarcerated for her drug use and

distribution. Julie argues that in light of her "clear and direct refutations" regarding the

exposure of the children to drugs in the home the disputed evidence "is so significant that

a factfinder could not reasonably have formed a firm belief or conviction" to support a

finding pursuant to Section 161.001(b)(1)(E). We disagree.

        The trial court was free to believe or disbelieve the testimony of Julie, a long-time

drug user whose testimony was at times inconsistent with other testimony, and to believe

the testimony of the Department and the caregiver, including the statements made by

K.H., taken with the testimony that J.W. tested positive for methamphetamine at the time

of his removal and was believed to have suffered from the long-term exposure to

methamphetamine support the finding that Julie "engaged in conduct or knowingly

placed the child[ren] with persons who engaged in conduct which endangers the physical

or emotional well-being of the child[ren]." TEX. FAM. CODE § 161.001(b)(1)(E). We overrule

issue two as to Section 161.001(b)(1)(E). Because we have found that the evidence was

factually sufficient as to one predicate ground upon which the termination was based,

we do not need to reach the second part of Julie's second issue or issue three. Further,

because we did not address the sufficiency of the evidence relating to the failure to

complete Julie's service plan in issue three, we do not reach issue four which relates to

the reasons for the failure to complete the service plan.



In the Interest of K.H. and J.W., Children                                            Page 15
                                             CONCLUSION

        We affirm the judgment of the trial court.




                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 6
Affirmed
Opinion delivered and filed September 8, 2021
[CV06]




6The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

In the Interest of K.H. and J.W., Children                                                        Page 16